WHITE, JOSEPH S., Circuit Judge, Retired
(concurring specially).
I disagree with the statement of the District Court of Appeal regarding the application of the “Last Clear Chance” doctrine, Barnard v. Crews, Fla.App.1967, 194 So.2d 44, however, I can find nothing in the record indicating that petitioner, plaintiff in the trial court, presented instructions upon the subject to the trial judge, and, in addition, only a portion of the testimony taken during the trial has been brought here, making it impossible to determine whether or not the doctrine was applicable.
ERVIN, J., concurs.